Citation Nr: 1802233	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-43 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left groin disorder.  

2.  Entitlement to service connection for a right groin disorder.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a left hip disability.  

5.  Entitlement to service connection for a right hip disability.  

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for a left leg disability.  

8.  Entitlement to service connection for an eye disorder.  

9.  Entitlement to service connection for a disorder manifested by dizziness.  

10.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to December 1950.  He died in October 2017.  The appellant, the Veteran's surviving spouse, has applied to be recognized as the substitute claimant.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran died in October 2017, during the pendency of the appeal.  

The appellant has filed a request to be substituted for the Veteran for the purpose of seeing the appeal through to completion.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1010 (2017).  To date, the AOJ has not ruled on that motion.  38 C.F.R. § 3.1010(e) ("the agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.")

Accordingly, the case is REMANDED to the AOJ for the following action:  

Rule on the appellant's request for substitution.  Then, if otherwise in order, return the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  As with all claims that are remanded by the Board of 

Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




